 



Exhibit 10.31

 

IEC Electronics Corp.

 

Amended Salary Arrangement with Executive Officers

 

On November 21, 2012, the independent members of the Board of Directors of IEC
Electronics Corp. (the “Company”) upon recommendation of the Compensation
Committee approved for the Chief Executive Officer, and the Compensation
Committee approved for the other executive officers, the following increases in
the base salary payable to them:

 

Name and Title  Existing Base Salary   Modified Base Salary   Effective Date W.
Barry Gilbert,
Chairman & CEO  $326,000   $350,000   11/1/2012 Jeffrey T. Schlarbaum,
President  $254,500   $267,000   1/1/2013 Donald S. Doody,
EVP of Operations  $207,600   $228,000   1/1/2013

 

No change was made to the amount of compensation payable to Insero & Co. CPAs,
P.C., in respect of the services provided by Vincent A. Leo as Chief Financial
Officer of the Company.

 



 

 

 